Exhibit 10.5

 

FORM OF PHANTOM UNIT AGREEMENT
PURSUANT TO THE
ARES MANAGEMENT, L.P. 2014 EQUITY INCENTIVE PLAN

 

THIS AGREEMENT (the “Agreement”) is entered into as of              (the “Grant
Date”), by and between Ares Management, L.P., a Delaware limited partnership
(the “Partnership”), and                 (the “Participant”).  Capitalized terms
used but not defined herein shall have the meanings ascribed to them in the Ares
Management, L.P. 2014 Equity Incentive Plan (the “Plan”).

 

W I T N E S S E T H:

 

WHEREAS, the Partnership has adopted the Plan, a copy of which has been
delivered to the Participant, which is administered by the Committee; and

 

WHEREAS, pursuant to Article VII of the Plan, the Committee may grant Other
Unit-Based Awards to Service Providers under the Plan, including phantom units
settled in cash; and

 

WHEREAS, the Participant is a Service Provider under the Plan.

 

NOW, THEREFORE, the parties agree as follows:

 

1.                                      Grant of Phantom Units.  Subject to the
restrictions and other conditions set forth herein, the Committee hereby grants
to the Participant             phantom units (the “Phantom Units”) as of the
Grant Date.  Each Phantom Unit is an Other Unit-Based Award under the Plan that
represents an unfunded, unsecured right of the Participant to receive an amount
in cash (the “Settlement Amount”) per Phantom Unit equal to the Average Closing
Price of a Common Unit on the Vesting Dates specified in Section 2 herein.

 

“Average Closing Price” with respect to any Vesting Date means, an average of
the Closing Prices for the 15 trading days immediately prior to, and the 15
trading days immediately following, such Vesting Date.

 

“Closing Price” means, on any trading day, the closing sale price per Common
Unit as reported on the principal national securities exchange in the United
Stated on which Common Units are then traded, as determined by the Committee.

 

2.                                      Vesting and Payment.

 

(a)                                 The Phantom Units granted herein shall vest
in five equal installments on each of the first five anniversaries of the Grant
Date (the “Vesting Dates”); provided that the Participant has not had a
Termination prior to such Vesting Date.  There shall be no proportionate or
partial vesting in the periods prior to each Vesting Date.  All unvested Phantom
Units will be forfeited without compensation on the Participant’s Termination.

 

(b)                                 The Partnership shall, within 45 days
following a Vesting Date, pay (or cause to be paid) to the Participant, the
Settlement Amount with respect to each Phantom Unit vesting on such Vesting
Date, as settlement of such Phantom Unit and each such Phantom Unit shall
thereafter be cancelled.

 

--------------------------------------------------------------------------------


 

3.                                      No Distribution Equivalents.  The
Participant shall not receive distributions or distribution equivalents with
respect to Phantom Units.

 

4.                                      Phantom Unit Transfer Restrictions. 
Unless otherwise determined by the Committee, Phantom Units may not be
Transferred by the Participant other than by will or by the laws of descent and
distribution, and any other purported Transfer shall be void and unenforceable
against the Partnership and its Affiliates.

 

5.                                      Change in Control. 

 

The Phantom Units shall not accelerate and vest upon a Change in Control unless
otherwise determined by the Committee.  The provisions in the Plan regarding
Change in Control shall apply to the Phantom Units.

 

6.                                      Rights as a Unitholder.  The Participant
shall have no rights as a unitholder with respect to Phantom Units.

 

7.                                      Provisions of Plan Control.  This
Agreement is subject to all the terms, conditions and provisions of the Plan,
including the amendment provisions thereof, and to such rules, regulations and
interpretations relating to the Plan as may be adopted by the Committee and as
may be in effect from time to time.  The Plan is incorporated herein by
reference. If and to the extent that this Agreement conflicts or is inconsistent
with the Plan, the Plan shall control, and this Agreement shall be deemed to be
modified accordingly.

 

8.                                      Notices.  All notices, demands or
requests made pursuant to, under or by virtue of this Agreement must be in
writing and sent to the party to which the notice, demand or request is being
made:

 

(a)                                 unless otherwise specified by the
Partnership in a notice delivered by the Partnership in accordance with this
section, any notice required to be delivered to the Partnership shall be
properly delivered if delivered to:

 

Ares Management, L.P.
2000 Avenue of the Stars, 12th Floor
Los Angeles, CA 90067
Attention: General Counsel

 

(b)                                 If to the Participant, to the address on
file with the Partnership.

 

Any notice, demand or request, if made in accordance with this section shall be
deemed to have been duly given:  (i) when delivered in person; (ii) three days
after being sent by United States mail, or foreign equivalent; or (iii) on the
first business day following the date of deposit if delivered by a nationally or
internationally recognized overnight delivery service.

 

9.                                      No Right to Employment or Services. 
This Agreement is not an agreement of employment or services.  None of this
Agreement, the Plan or the grant of Phantom Units shall (a) obligate the
Partnership to employ or otherwise retain, or to continue to employ or otherwise
retain, the Participant for any specific time period or (b) modify or limit in
any respect the Partnership’s or its Affiliates’ right to terminate or modify
the Participant’s employment, services or compensation.

 

10.                               Transfer of Personal Data.  The Participant
authorizes, agrees and unambiguously consents to the transmission by the
Partnership of any personal data information related to the

 

2

--------------------------------------------------------------------------------


 

Phantom Units awarded under this Agreement, for legitimate business purposes
(including, without limitation, the administration of the Plan) out of the
Participant’s home country and including to countries with less data protection
than the data protection provided by the Participant’s home country.  This
authorization/consent is freely given by the Participant.

 

11.                               Withholding.

 

The Partnership or any Affiliate shall have the right and is hereby authorized
to withhold from the Settlement Amount and any compensation or other amount
owing to the Participant, applicable income tax, social insurance, payroll tax,
fringe benefits tax, payment on account or other tax-related items (“Tax-Related
Items”), with respect to any taxable event under this Agreement or the Plan and
to take such action as may be necessary in the opinion of the Partnership or the
applicable Affiliate to satisfy all obligations for the payment of such
Tax-Related Items.  The Participant acknowledges that, regardless of any action
taken by the Partnership or any of its Affiliates the ultimate liability for all
Tax-Related Items, is and remains the Participant’s responsibility and may
exceed the amount actually withheld by the Partnership or any of its Affiliates.

 

12.                               Dispute Resolution.

 

(a)                                 The exclusive remedy for determining any and
all disputes, claims or causes of action, in law or equity, arising out of or
related to this Agreement, or the breach, termination, enforcement,
interpretation or validity thereof will, to the fullest extent permitted by law,
be determined by: (i) the dispute resolution provisions in any employment,
consulting agreement, or similar agreement, between the Partnership or any of
its Affiliates and the Participant or, if none, (ii) the Partnership’s or any of
its Affiliates’ mandatory dispute resolution procedures as may be in effect from
time to time with respect to matters arising out of or relating to Participant’s
employment or service with the Partnership or, if none, (iii) by final, binding
and confidential arbitration in [Los Angeles, California][New York, New York],
before one arbitrator, conducted by the Judicial Arbitration and Mediation
Services/Endispute, Inc. (“JAMS”), or its successor.  If disputes are settled
pursuant to prong (iii) of this Section 12, Section 12(b) shall apply.

 

(b)                                 Disputes shall be resolved in accordance
with the Federal Arbitration Act, 9 U.S.C. §§1—16, and JAMS’ Employment
Arbitration Rules and Procedures then in effect.  The arbitrator will have the
same, but no greater, remedial authority than would a court of law and shall
issue a written decision including the arbitrator’s essential findings and
conclusions and a statement of the award.  Judgment upon the award rendered by
the arbitrator may be entered by any court having jurisdiction thereof.  This
agreement to resolve any disputes by binding arbitration extends to claims by or
against any of the Partnership or any of its Affiliates or any of their
respective past or present representatives and applies to claims arising out of
federal, state and local laws, including claims of alleged discrimination on any
basis, as well as to claims arising under the common law.  The prevailing party
in any such arbitration proceeding, as determined by the arbitrator, or in any
proceeding to enforce the arbitration award, will be entitled, to the extent
permitted by law, to reimbursement from the other party for all of the
prevailing party’s costs (including the arbitrator’s compensation), expenses and
attorneys’ fees.  If no party entirely prevails in such arbitration or
proceeding, the arbitrator or court shall apportion an award of such fees based
on the relative success of each party.  In the event of a

 

3

--------------------------------------------------------------------------------


 

conflict between this provision and any provision in the applicable rules of
JAMS, the provisions of this Agreement will prevail.

 

13.                               Section 409A.  The Phantom Units are intended
to be exempt from the applicable requirements of Section 409A and shall be
limited, construed and interpreted in accordance with such intent; provided,
that the Partnership does not guarantee to the Participant any particular tax
treatment of the Phantom Units.  In no event whatsoever shall the Partnership be
liable for any additional tax, interest or penalties that may be imposed on the
Participant by Section 409A or any damages for failing to comply with
Section 409A.

 

14.                               Miscellaneous.

 

(a)                                 Successors.  This Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
heirs, legal representatives, successors and assigns.

 

(b)                                 Governing Law.  All matters arising out of
or relating to this Agreement and the transactions contemplated hereby,
including its validity, interpretation, construction, performance and
enforcement, shall be governed by and construed in accordance with the internal
laws of the State of Delaware, without giving effect to its principles of
conflict of laws.

 

(c)                                  Counterparts; Electronic Acceptance.  This
Agreement may be executed in one or more counterparts (including by facsimile or
electronic transmission), all of which taken together shall constitute one
contract.  Alternatively, this Agreement may be granted to and accepted by the
Participant electronically.

 

(d)                                 Interpretation.  Unless a clear contrary
intention appears: (i) the defined terms herein shall apply equally to both the
singular and plural forms of such terms; (ii) reference to any Person includes
such Person’s successors and assigns but, if applicable, only if such successors
and assigns are not prohibited by the Plan or the Agreement, and reference to a
Person in a particular capacity excludes such Person in any other capacity or
individually; (iii) any pronoun shall include the corresponding masculine,
feminine and neuter forms; (iv) reference to any agreement, document or
instrument means such agreement, document or instrument as amended or modified
and in effect from time to time in accordance with the terms thereof;
(v) reference to any law, rule or regulation means such law, rule or regulation
as amended, modified, codified, replaced or reenacted, in whole or in part, and
in effect from time to time, including rules and regulations promulgated
thereunder, and reference to any section or other provision of any law, rule or
regulation means that provision of such law, rule or regulation from time to
time in effect and constituting the substantive amendment, modification,
codification, replacement or reenactment of such section or other provision;
(vi) “hereunder,” “hereof,” “hereto,”  and words of similar import shall be
deemed references to the Agreement as a whole and not to any particular article,
section or other provision hereof; (vii) numbered or lettered articles, sections
and subsections herein contained refer to articles, sections and subsections of
the Agreement; (viii) “including” (and with correlative meaning “include”) means
including without limiting the generality of any description preceding such
term; (ix) “or” is used in the inclusive sense of “and/or”; (x) references to
documents, instruments or agreements shall be deemed to refer as well to all
addenda, exhibits, schedules or amendments thereto; and (xi) reference to
dollars or $ shall be deemed to refer to U.S. dollars.

 

(e)                                  No Strict Construction.  This Agreement
shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted.

 

4

--------------------------------------------------------------------------------


 

(f)                                   Waiver.  The failure of any party hereto
at any time to require performance by another party of any provision of this
Agreement shall not affect the right of such party to require performance of
that provision, and any waiver by any party of any breach of any provision of
this Agreement shall not be construed as a waiver of any continuing or
succeeding breach of such provision, a waiver of the provision itself, or a
waiver of any right under this Agreement.

 

15.                               Language.

 

If the Participant has received this Agreement or any other document related to
the Plan translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.

 

16.                               NO ACQUIRED RIGHTS.  THE PARTICIPANT
ACKNOWLEDGES AND AGREES THAT: (A) THE PARTNERSHIP MAY TERMINATE OR AMEND THE
PLAN AT ANY TIME; (B) THE AWARD OF PHANTOM UNITS MADE UNDER THIS AGREEMENT IS
COMPLETELY INDEPENDENT OF ANY OTHER AWARD OR GRANT AND IS MADE AT THE SOLE
DISCRETION OF THE PARTNERSHIP; (C) NO PAST GRANTS OR AWARDS (INCLUDING THE
PHANTOM UNITS AWARDED HEREUNDER) GIVE THE PARTICIPANT ANY RIGHT TO ANY GRANTS OR
AWARDS IN THE FUTURE WHATSOEVER; (D) THE PLAN AND THE AGREEMENT DO NOT
FORM PART OF THE TERMS OF THE PARTICIPANT’S EMPLOYMENT; AND (E) BY PARTICIPATING
IN THE PLAN AND RECEIVING AN AWARD PURSUANT TO THIS AGREEMENT, THE PARTICIPANT
WAIVES ALL RIGHTS TO COMPENSATION FOR ANY LOSS IN RELATION TO THE PLAN OR THIS
AGREEMENT, INCLUDING ANY LOSS OF RIGHTS IN ANY CIRCUMSTANCES INCLUDING
TERMINATION OF EMPLOYMENT.

 

[Remainder of This Page Intentionally Left Blank]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

 

 

ARES MANAGEMENT, L.P.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

Participant Name:

 

 

 

6

--------------------------------------------------------------------------------